DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Request for Continued Examination filed on 5/11/2022 which refers to the amendments filed 3/28/2022. Claims 1, 7, 13, 17, and 18 have been amended. Claims 1-18 are pending in this office action, of which claims 1, 13, 17 and 18 are independent claims.

Response to Arguments
Applicant’s arguments, see page 7, filed 3/28/2022, with respect to the rejections of claims 1-18 under 35 USC 102 have been fully considered but are not persuasive. Therefore, the rejection has been withdrawn and a new ground of rejection is made in view of Kidron, US 20150195315 A1 (hereinafter “Kidron”) and in view of Eckerdal et al., US 20170244770 A1 (hereinafter “Eckerdal”).

Examiner, in her previous office action, gave a detailed explanation of claimed limitation and pointed out exact locations in the cited prior art. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1]
	Interpretation of Claims-Broadest Reasonable Interpretation
	During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
 
Applicant argues:
With respect to the argument A, Kidron does not teach a "seed for a shuffle algorithm that enables the shuffle algorithm to rearrange the plurality of media content items from the first order into a second order based on the seed" as in claim 1 (page 7). 

In response to applicant's argument a:  The argument is that Kidron’s seed is used to identify additional audio content to provide to the user, not to “rearrange the plurality of media content items from the first order into a second order”. 
Eckerdal teaches in para 0049-0050 that a shuffling algorithm or method which addresses several desirable properties, including that it is: stable (for example, removing, adding or moving a song within a playlist should not change the shuffled order of the rest of the playlist); and weighted (for example, certain songs can have a higher priority that makes them appear in the beginning of the shuffled playlist, and a play history can also be considered so that recently-played songs have a lower priority) with para 0059 for in accordance with an embodiment, stability can be achieved by using a position on the rod that depends only on the song and a global random seed which does not change when adding and removing tracks. See also para 0069 that a shuffle function takes a weight function, a shuffle seed, and a list of media content items (e.g., song tracks), and shuffles them. Different weight functions can be used to address different use cases or produce different results: for example, a weight function can weigh tracks based on how recently they were played; or how popular they are; or apply no weight at all (which results in a pure random shuffle).

Kidron does not teach "sending, by the first computing device, the seed, along with a second reference to the plurality of media content items, to a second computing device without sending the second order of the plurality of media content items" as in claim 1 (page 9).

In response to applicant's argument b:  The argument is that sending the entire playlist that already includes audio tracks, even if the mobile device has not yet retrieved the tracks of the playlist from the server, does not teach or suggest "sending, by the first computing device, the seed, along with a second reference to the plurality of media content items, to a second computing device without sending the second order of the plurality of media content items," as required by claim 1. 
		Kidron teaches in para 0069 that algorithm A1: Select a playlist from someone who a) has a genre preference that matches the genre of the seed track; and b) is followed heavily (e.g., with more than a predetermined or threshold number of followers). "Following" as referred to above is a social network feature or relationship (i.e., link between users) wherein a first user who likes or prefers the musical taste of a second user can provide a suitable input (e.g., button press or tap, keystroke, click, etc.) to follow the second user. By keeping track of who is following whom, server 130 contains useful social network information that is utilized by algorithm A1. For example, suppose a user (e.g., call her Sally) is interested in jazz music. If a well-known jazz critic (e.g. call him John) has a large number of followers on the social network and a genre preference for jazz, then the music choices of John (e.g., as expressed in John's playlists) (i.e., first computing device) can be used to provide Sally (i.e., second computing device) with additional music to listen to in accordance with algorithm A1
		




Claim Objections
Claims 1, 13, 17 and 18 are objected to because of the following informalities: The “and” is used after the determining step, where the “and” is expected at the end of the sending step.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kidron, US 20150195315 A1 (hereinafter “Kidron”) and in view of Eckerdal et al., US 20170244770 A1 (hereinafter “Eckerdal”).
As to claim 1,
Kidron teaches a method for communicating a defined order of a plurality of media content items (Kidron, para 0068, generating and delivering playlist based on the seed a method for delivering audio tracks to a wireless mobile device with para 0077 for predetermined number of tracks can possibly be selected to be played next), the method comprising: 
receiving, by a first computing device, a first reference to a plurality of media content items arranged in a first order (Kidron, para 0040, If the user enters an artist name at the input prompt 302 shown in FIG. 3A, the most recent album (or, in certain embodiments, any album) from that artist will be downloaded from server 130 to mobile device 110 (i.e., first computing device).  In certain embodiments, server 130 identifies at least one playlist containing the most-played song (or N most-played songs) by that artist.  Mobile device 110 may download this identified playlist (or playlists) and/or may download the audio tracks themselves that are referenced in the playlist(s) (i.e., first reference contain playlist in a first order)); 
sending, by the first computing device, the seed, along with a second reference to the plurality of media content items, to a second computing device without sending the second order of the plurality of media content items (Kidron, para 0069, Algorithm A1: Select a playlist from someone who a) has a genre preference that matches the genre of the seed track; and b) is followed heavily (e.g., with more than a predetermined or threshold number of followers). "Following" as referred to above is a social network feature or relationship (i.e., link between users) wherein a first user who likes or prefers the musical taste of a second user can provide a suitable input (e.g., button press or tap, keystroke, click, etc.) to follow the second user. By keeping track of who is following whom, server 130 contains useful social network information that is utilized by algorithm A1. For example, suppose a user (e.g., call her Sally) is interested in jazz music. If a well-known jazz critic (e.g. call him John) has a large number of followers on the social network and a genre preference for jazz, then the music choices of John (e.g., as expressed in John's playlists) can be used to provide Sally with additional music to listen to in accordance with algorithm A1); 
wherein the plurality of media content items are played back at the first computing device or the second computing device in the second order (Kidron, Fig. 4 and para 0078-0079, playlist 450 is selected (e.g., by one of algorithms A1, A2, A3, A4, A5) to be played next (after track 405 finishes) with para 0079 for The playlist which is to be played next (here, playlist 450) may be played beginning with the track that is after the seed track (which is present in playlist 450), or beginning with the first track in playlist 450 if the seed track is the last track in playlist 450. Tracks in that next playlist 450 are played in order, and playback wraps around to the beginning of playlist 450 after the last song in playlist 450 ends, at which point tracks continue in order (i.e., second order) until the track in playlist 450 that precedes the seed track).
Even though Kidron teaches determining, by the first computing device a seed for a shuffle algorithm, Kidron does not explicitly teach determining, by the first computing device, a seed for a shuffle algorithm that enables the shuffle algorithm to rearrange the plurality of media content items from the first order into a second order based on the seed.
However, Eckerdal teaches determining, by the first computing device, a seed for a shuffle algorithm that enables the shuffle algorithm to rearrange the plurality of media content items from the first order into a second order based on the seed (Eckerdal, para 0049-0050, a shuffling algorithm or method which addresses several desirable properties, including that it is: stable (for example, removing, adding or moving a song within a playlist should not change the shuffled order of the rest of the playlist); and weighted (for example, certain songs can have a higher priority that makes them appear in the beginning of the shuffled playlist, and a play history can also be considered so that recently-played songs have a lower priority) with para 0059 for in accordance with an embodiment, stability can be achieved by using a position on the rod that depends only on the song and a global random seed which does not change when adding and removing tracks. See also para 0069).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kidron by adding the shuffle function takes a weight function, a shuffle seed, and a list of media content items (e.g., song tracks), and shuffles them. Different weight functions can be used to address different use cases or produce different results: for example, a weight function can weigh tracks based on how recently they were played; or how popular they are; or apply no weight at all (which results in a pure random shuffle) in order to improve user’s listening experience as taught by Eckerdal.

As to claim 2,
The combination of Kidron and Eckerdal teaches determining the seed comprises: 
generating a plurality of seeds for the shuffle algorithm (Kidron, para 0036 and 0068 for The currently playing track may be referred to as a seed track, because it used to determine additional tracks to play, analogous to a pseudorandom number generator that generates pseudorandom numbers based on a seed value. In this circumstance, server 130 may be searched for additional audio content to play which is relevant to the currently playing content, where relevance is determined based on socially derived algorithms (e.g., algorithms based on features or relationships in a social network); 
generating a respective order of the plurality of media content items for each seed using the shuffle algorithm (Kidron, para 0036 and 0069 for Algorithm A1: Select a playlist from someone who a) has a genre preference that matches the genre of the seed track; and b) is followed heavily (e.g., with more than a predetermined or threshold number of followers). "Following" as referred to above is a social network feature or relationship (i.e., link between users) wherein a first user who likes or prefers the musical taste of a second user can provide a suitable input (e.g., button press or tap, keystroke, click, etc.) to follow the second user. By keeping track of who is following whom, server 130 contains useful social network information that is utilized by algorithm A1. For example, suppose a user (e.g., call her Sally) is interested in jazz music. If a well-known jazz critic (e.g. call him John) has a large number of followers on the social network and a genre preference for jazz, then the music choices of John (e.g., as expressed in John's playlists) can be used to provide Sally with additional music to listen to in accordance with algorithm A1); 
determining a fitness score associated with each order (Kidron, para 0058-0064 different category and weighting are used for selecting music); and 
selecting the seed that corresponds to the order having the best fitness score (Kidron, para 0058-0059 for selecting songs based on category following, popular songs).  
As to claim 3,
The combination of Kidron and Eckerdal teaches each seed is a random number (Kidron, para 0068 for The currently playing track may be referred to as a seed track, because it used to determine additional tracks to play, analogous to a pseudorandom number generator that generates pseudorandom numbers based on a seed value).  
As to claims 4 and 14,
The combination of Kidron and Eckerdal teaches the second reference points to a location where an identifier for each of the plurality of media content items is stored (Kidron, para 0038, Playlists may contain pointers (i.e., second reference) to tracks in the Yonder library of audio data (e.g., stored at storage unit 140), rather than the tracks themselves, allowing easy sharing of playlists among users (i.e., sending) without the need to immediately send the audio files contained on a playlist. Users can create, manage, and share playlists, which increases the degree to which users can benefit from other users' participation in the Yonder music service).  
As to claims 5 and 15,
The combination of Kidron and Eckerdal teaches the second reference comprises a uniform resource locator "URL" (Kidron, para 0038, Playlists may contain pointers (i.e., second reference) to tracks in the Yonder library of audio data (e.g., stored at storage unit 140), rather than the tracks themselves, allowing easy sharing of playlists among users (i.e., sending) without the need to immediately send the audio files contained on a playlist. Users can create, manage, and share playlists, which increases the degree to which users can benefit from other users' participation in the Yonder music service with para 0019 for The remote network includes one or more remote servers capable of wireless communication with the mobile device over the wireless communication link (i.e., URL), and one or more storage units containing audio data of a plurality of audio tracks).  
As to claim 6,
The combination of Kidron and Eckerdal teaches packaging the second reference and the seed into a single data package before sending (Kidron, para 0068, The currently playing track may be referred to as a seed track, because it used to determine additional tracks to play, analogous to a pseudorandom number generator that generates pseudorandom numbers based on a seed value. In this circumstance, server 130 (i.e., second reference) may be searched for additional audio content (i.e., package) to play which is relevant to the currently playing content, where relevance is determined based on socially derived algorithms (e.g., algorithms based on features or relationships in a social network).  
As to claims 7 and 16,
The combination of Kidron and Eckerdal teaches the second computing device comprises a client device configured to arrange the plurality of media content items in the second order by using the shuffle algorithm, the seed and the second reference, such that the client device is enabled to cause playback of the plurality of media content items in the defined order (Kidron, para 0069, Algorithm A1: Select a playlist from someone who a) has a genre preference that matches the genre of the seed track; and b) is followed heavily (e.g., with more than a predetermined or threshold number of followers). "Following" as referred to above is a social network feature or relationship (i.e., link between users) wherein a first user who likes or prefers the musical taste of a second user can provide a suitable input (e.g., button press or tap, keystroke, click, etc.) to follow the second user. By keeping track of who is following whom, server 130 contains useful social network information that is utilized by algorithm A1. For example, suppose a user (e.g., call her Sally) is interested in jazz music. If a well-known jazz critic (e.g. call him John) has a large number of followers on the social network and a genre preference for jazz, then the music choices of John (e.g., as expressed in John's playlists) can be used to provide Sally with additional music to listen to in accordance with algorithm A1. The weighting for this algorithm may be 40%. In other words, there is a 40% chance that algorithm A1 will be selected).  
As to claim 8,
The combination of Kidron and Eckerdal teaches the second computing device comprises a memory, the method further comprising storing the seed and the second reference in the memory for later retrieval (Kidron, para 0045, Audio tracks and related metadata that are downloaded to mobile device 110 as a result of the onboarding process may be stored to memory component 240 of mobile device 110 in a manner that is referred to herein as temporary storage with para 0084 for A playlist selected by this algorithm (B1) will begin playback in offline mode at the track that follows the seed track, with wraparound to the beginning of the playlist when the end of the playlist is reached, and this playlist will stop playing when the track that precedes the seed track has completed.  At that point, the last song played from this playlist will be used as the next seed track.  If any track in this selected playlist is not locally available (stored in memory component 240 of mobile device 110), then such a track is skipped, because it is not possible to obtain the track from server 130 due to the lack of wireless connectivity).  
As to claim 9,
The combination of Kidron and Eckerdal teaches receiving a current playback position in the second order (Kidron, para 0086, Select (i.e., receiving) a playlist that a) contains the seed track and b) was not created by the current user.  The weighting for this algorithm may be 20%.  Examples of a type of playlist not created by the current user may include: 1) a track created by someone other than the current user (e.g., an authority or other member in the social network of the current user); or 2) a playlist that was downloaded to mobile device 110 as a result of being selected by the online continuous play algorithm); and 
sending the current playback position along with the seed and the second reference (Kidron, para 0091, when a user is listening to one track in an album, additional tracks in the album can be caused to be downloaded in the background (while the one track is playing), based on an inferred user preference.  For example when one track that was progressively downloaded has been playing for a predetermined length of time, other tracks in the same album are automatically downloaded as well, because it can be inferred that the user likes the currently playing track if she has listened to it for that predetermined length of time).  
As to claim 10,
The combination of Kidron and Eckerdal teaches the first computing device comprises a client device (Kidron, Fig. 1 element 110).  
As to claim 11,
The combination of Kidron and Eckerdal teaches the first computing device comprises a first server system (Kidron, Fig. 1 element 130).  
As to claim 12,
The combination of Kidron and Eckerdal teaches the second computing device comprises a second server system distinct from the first server system (Kidron, para 0014 and Fig. 1 the remote network includes one or more servers).  

As to claim 13,
Kidron teaches a method for generating a defined order of a plurality of media content items, (Kidron, col. 13 lines 57-67, generating and delivering playlist based on the seed a method for delivering audio tracks to a wireless mobile device with col. 15 lines 64-65, predetermined number of tracks can possibly be selected to be played next), the method performed at a client device (Kidron, Fig. 1 element 110) and comprising: 
receiving, from a first computing device distinct from the client device, a reference to the plurality of media content items (Kidron, para 0069, Algorithm A1: Select a playlist from someone who a) has a genre preference that matches the genre of the seed track; and b) is followed heavily (e.g., with more than a predetermined or threshold number of followers). "Following" as referred to above is a social network feature or relationship (i.e., link between users) wherein a first user who likes or prefers the musical taste of a second user can provide a suitable input (e.g., button press or tap, keystroke, click, etc.) to follow the second user. By keeping track of who is following whom, server 130 contains useful social network information that is utilized by algorithm A1. For example, suppose a user (e.g., call her Sally) is interested in jazz music. If a well-known jazz critic (e.g. call him John) has a large number of followers on the social network and a genre preference for jazz, then the music choices of John (e.g., as expressed in John's playlists) can be used to provide Sally with additional music to listen to in accordance with algorithm A1); 
using, by the client device, the shuffle algorithm, the seed, and the reference to arrange the plurality of media content items in the defined order such that the client device is enabled to cause playback of the plurality of media content items in the defined order, without receiving the plurality of media content items in the defined order from first computing device (Kidron, para 0055 and 0068-00671, The currently playing track may be referred to as a seed track, because it used to determine additional tracks to play, analogous to a pseudorandom number generator that generates pseudorandom numbers (i.e., second order) based on a seed value. In this circumstance, server 130 may be searched for additional audio content to play which is relevant to the currently playing content, where relevance is determined based on socially derived algorithms (i.e., shuffle algorithm) (e.g., algorithms based on features or relationships in a social network); and 
playing back a media content item of the plurality of media content item of the plurality of media content items according to the defined order (Kidron, Fig. 4 and para 0079, The playlist which is to be played next (here, playlist 450) may be played beginning with the track that is after the seed track (which is present in playlist 450), or beginning with the first track in playlist 450 if the seed track is the last track in playlist 450. Tracks in that next playlist 450 are played in order, and playback wraps around to the beginning of playlist 450 after the last song in playlist 450 ends, at which point tracks continue in order until the track in playlist 450 that precedes the seed track. Thus, in the example shown in FIG. 4, after track 405 of playlist 400 finishes playing, track 406 of playlist 450 is played (because it occurs after track 405 in playlist 450), and then tracks 407, 408, 409, 410, and 411 are played, and then tracks 412, 413, and 414 (which is the track preceding seed track 405) are played. Track 414 is used as a new seed track for determining a new "next" playlist (to be played after playlist 450).
Even though Kidron teaches receiving, from the first computer device, a seed for a shuffle algorithm, Kidron does not explicitly teach receiving, from the first computing device, a seed for a shuffle algorithm that enables the shuffle algorithm to rearrange the plurality of media content items from an initial order into a defined order based on the seed (Eckerdal, para 0049-0050, a shuffling algorithm or method which addresses several desirable properties, including that it is: stable (for example, removing, adding or moving a song within a playlist should not change the shuffled order of the rest of the playlist); and weighted (for example, certain songs can have a higher priority that makes them appear in the beginning of the shuffled playlist, and a play history can also be considered so that recently-played songs have a lower priority) with para 0059 for in accordance with an embodiment, stability can be achieved by using a position on the rod that depends only on the song and a global random seed which does not change when adding and removing tracks. See also para 0069), 
the first computing device having arranged the plurality of media content items in the defined order based on the seed (Eckerdal, para 0073 for illustrates an example of a weight function that applies predetermined weights to media content items (e.g., tracks). This type of weight function can be used, for example, to weigh tracks based on track popularity, or how new a track is, or other properties. By providing a very low weight (e.g., at least 1 less than all other weights), the system can enforce a certain track to be played before all other tracks, which can be useful for introductory tracks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kidron by adding the shuffle function takes a weight function, a shuffle seed, and a list of media content items (e.g., song tracks), and shuffles them. Different weight functions can be used to address different use cases or produce different results: for example, a weight function can weigh tracks based on how recently they were played; or how popular they are; or apply no weight at all (which results in a pure random shuffle) in order to improve user’s listening experience as taught by Eckerdal.

As to claim 17,
This is a medium claim corresponding recites similar limitation as claim 1, therefore the same rejection applies to this claim. Additionally, Kidron teaches A non-transitory computer-readable medium having stored thereon instructions that, when executed by an electronic device with one or more processors cause the electronic device to perform a set of operations (Kidron, para 0114, the systems described herein may be implemented in hardware, firmware, or software encoded on a non-transitory computer-readable storage medium).
As to claim 18,
This is a device claim corresponding recites similar limitations as claim 1, therefore the same rejection applies to this claim. Additionally, Kidron teaches an electronic device, comprising: one or more processors; and memory storing one or more programs for execution by the one or more processors, the one or more programs including instructions for performing the recited function (Kidron, para 0031 and Fig. 2, mobile device 110 includes a transceiver 210, an audio output component 220, a computer processor 230, one or more memory components 240, and an application 250 stored in the memory component(s) 240 for processing and playing of digital audio).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference Coburn IV et al. (US 20140331133 A1) discloses a method involves a computing device of a media playback system (a) receiving a request to playback one or more media items that are from a playlist associated with a controller application, (b) applying to the one or more media items one or more playback policies that are associated with the controller application, where a given playback policy restricts at least one aspect of playback of at least one of the one or more media items, and (c) causing playback of the one or more media items in accordance with the one or more playback policies.
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350. The examiner can normally be reached Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



5/31/2022

/NARGIS SULTANA/Examiner, Art Unit 2164